UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7109



JAY D. GOULD, JR.,

                                              Plaintiff - Appellant,

          versus


D. SWISHER; R. W. HALL, Investigator for In-
ternal Affairs; LONNIE M. SAUNDERS; ROB BYRD,
Assistant Warden; YVONNE ELSWICK, Assistant
Warden of Programs; GEORGE DEEDS, Warden, Red
Onion State Prison,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-486-7)


Submitted:   December 14, 1999         Decided:     December 27, 1999


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jay D. Gould, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jay D. Gould, Jr., a Virginia state inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court and deny Gould’s motion for a temporary re-

straining order and preliminary injunction.     See Gould v. Swisher,

No. CA-99-486-7 (W.D. Va. July 30, 1999).      Gould’s motion for ap-

pointment of counsel is denied.       See Whisenant v. Yuam, 739 F.2d

160, 163 (4th Cir. 1984).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                             AFFIRMED




                                  2